Title: William P. Van Ness’s Narrative of the Events of June 25, 1804
From: Van Ness, William P.
To: 


At nine O clock on Monday the 25th Inst: I called on Genl Hamilton at his house in Cedar Street to present the letter No 4 already alluded to, and with instructions for a verbal communication of which the following Notes No 7 handed me by Mr Burr were to be the basis. The substance of which though in terms as much softened as my instructions would permit, was accordingly communicated to Genl Hamilton.
Before I delivered the written communication with which I was charged Genl Hamilton said that he had prepared a written reply to Col: Burr’s letter of the 21st which he had left with Mr xxx and wished me to receive. I answered that the communication I had to make to him was predicated upon the idea that he would make no reply to Mr Burrs letter of the 21st Inst: and that I had so understood him in our conversation of the 22d. Genl H said that he believed before I left him, he had offered to give a written reply. I observed that when he answered verbally he had offered to put that refusal in writing but that if he had now prepared a written reply I would receive it with pleasure. I accordingly called on Mr xxx on the same day Monday June 25 between 1 & 2 O clock P M—and stated to him the result of my recent interview with Genl Hamilton, and the reference he had made to him.
I then received from Mr xxx the letter No 8.…
This letter was unsealed, but I did not read it in his presence. After some conversation relative to what Genl Hamilton would say on the subject of the present controversy, during which Mr xxx read from a paper his ideas on the subject, he left me for the purpose of seeing and consulting Mr Hamilton taking the paper with him.
